Case 1:05-cv-04299-LAP Document 137 Filed 11/15/19 Page 1 of 2

PUSDC SU?
DOCUMEN
UNITED STATES DISTRICT COURT Ei ECVE.

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK [pat sf. |
x DATE PILED: LAS _t
MASSIMO BETTONI, et al., » {Lk
Plaintiffs, : ORDER OF
- SATISFACTION OF
“against- JUDGMENT

05-CV-4299 (LAP)
THE REPUBLIC OF ARGENTINA,

Defendant.

 

x

WHEREAS, on January 17, 2007, the Court entered a final judgment, ECF No. 17, (the
“Final Judgment”) against the Republic of Argentina (the “Republic”), and in favor of the
plaintiffs Ramon Eduardo Nebhen, Ana Cecilia Albornoz, Bruno Italia, Angela Busi, Maria
Lucrecia Quiroga, Ruben Ubaldo Di Marco, Nicolas Carlos Amador Farinola, Jorge Conrado
Farinola, Renate Arnold, Irma Haydee Redondo de Negri, and Jorge Alberto Atilio Negri,
(together, the “Milberg Plaintiffs”) and plaintiffs Massimo Bettoni and Carla Marini de Felicis
Arcangeli (together, the “Duane Morris Plaintiffs”) with respect to plaintiffs’ ownership of
beneficial interests in Republic-issued bonds (the “Bonds”);

WHEREAS, on June 25, 2019, the Court entered an Order of Satisfaction of Judgment,
ECF No. 130, as to the Duane Morris Plaintiffs;

WHEREAS, the Milberg Plaintiffs have also tendered interests in the Bonds in exchange
for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or
transferred their interests in the Bonds, and/or have otherwise settled their claims and
accordingly no longer hold any interest in the Bonds that are the subject of the above-captioned

case.

 

 

 
Case 1:05-cv-04299-LAP Document 137 Filed 11/15/19 Page 2 of 2

NOW, THEREFORE, satisfaction of the Final Judgment as to the Milberg Plaintiffs is
hereby acknowledged, which, taken together with satisfaction of the Final Judgment as to the
Duane Morris Plaintiffs, results in satisfaction of the Final Judgment in full.

NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make

an entry of full satisfaction on the docket.

SO ORDERED:

Yyotle L) Cuewlea

United States District Judge
Dated: doe iy 8, 2019

 

 

 
